Citation Nr: 9915126	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for the service-
connected subtotal gastrectomy, residuals, currently rated as 
20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to July 
1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a March 1993 decision of the RO.  A Notice of 
Disagreement was received in April 1993.  A Statement of the 
Case was issued in August 1993.  In September 1993, the 
veteran submitted his Substantive Appeal and a request for a 
hearing before a Hearing Officer at the RO.  The requested 
hearing was conducted in September 1993.  

The Board notes that, during the hearing, issues of service 
connection for a psychiatric disability and an increased 
rating for a hand disability were raised.  (See September 
1993 personal hearing transcript at pages 12 and 13.)  

In August 1994, the claim of service connection for post-
traumatic stress disorder was denied, but there has been no 
further mention of the increased rating matter.  Since the 
Board does not have jurisdiction over these issues, they are 
referred to the RO for any appropriate action.  



FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the appellant's appeal has been obtained by the RO.

2.  The veteran's service-connected subtotal gastrectomy 
residuals are manifested by complaints of diarrhea, 
epigastric pain, gas and constant stomach growling, requiring 
a restricted diet and regimen, but more than mild 
postgastrectomy syndrome is not demonstrated; symptoms of 
circulatory disturbance after meals with related weight loss 
and anemia are not shown.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected post subtotal gastrectomy 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.114 including 
Diagnostic Code 7308 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran's service medical records document the diagnosis 
and treatment of his duodenal ulcer.  Service connection for 
a duodenal ulcer was established by rating action of July 
1945, and a 30 percent rating was assigned.  

The medical records dated in the 1940s reflect ongoing 
treatment, including hospitalization, for hemorrhaging 
associated with the ulcer.  The history of the duodenal ulcer 
with history of hemorrhage was noted on VA examination of 
June 1946.  An increased rating of 60 percent was assigned by 
a rating action of September 1946.  

An active duodenal ulcer was noted on VA examination of 
November 1948.  By rating action of January 1949, the rating 
was reduced to 40 percent. 

On VA examination of October 1950, the examiner diagnosed a 
moderately severe active duodenal ulcer associated with 
hypermotility.  On examination of November 1953, the 
physician noted that there was a mildly active duodenal ulcer 
on history and examination.  By rating action of February 
1954, the rating for the duodenal ulcer was reduced to 20 
percent. 

On VA examination of October 1955, the examiner diagnosed 
chronic duodenal ulcer from history and records, and there 
were x-ray findings of an acute ulcer crater.  The veteran 
was treated for an ulcer bleed in August 1963, which required 
transfusions and active care.  On VA examination of December 
1963, the examiner diagnosed chronic duodenal ulcer with 
history of recent severe upper GI tract bleeding, and an x-
ray study revealed a deformity of the duodenal bulb with an 
active ulcer.  The rating was increased to 40 percent by 
rating action of December 1963.  

On VA examination of December 1966, the examiner diagnosed 
chronic duodenal ulcer by history and records, which was 
found to be asymptomatic at the time of the examination.  X-
ray study revealed a scarred and contracted deformed bulb, 
but no active ulcer.  A hemogram revealed mild hemocystitis.  
The rating for the duodenal ulcer was reduced to 20 percent 
by rating action of February 1967.

In a March 1967 letter, Dr. Elmer E. Mears reported that he 
had treated the veteran since 1958 and saw him at monthly 
intervals for his gastrointestinal problems.  Records from 
Lower Bucks Hospital, dated in August 1967, show that the 
veteran complained of melena and hematemesis.  The final 
diagnosis reported was that of duodenal ulcer with 
hemorrhage.  By rating action of November 1967, an increased 
evaluation of 40 percent was assigned.  

In November 1967, the veteran underwent a subtotal 
gastrectomy, Billroth II and duodenostomy.  There was a noted 
history of epigastric discomfort since 1943 and an admission 
to the hospital two years later when he was diagnosed with 
duodenal ulcer with obstruction.  Since that admission, he 
was admitted on six more occasions for ulceration, twice for 
bleeding and twice for obstruction.  By rating action of 
January 1968 the veteran was assigned a temporary total 
rating under Paragraph 30, and the rating was increased to 60 
percent.  

On VA examination of November 1968, the examiner diagnosed 
residuals of subtotal gastrectomy.  The physical examination 
of the abdomen was negative.  At that time, the veteran 
measured 5 feet and 71/2 inches tall and weighed 170 pounds.  
The evaluation was reduced to 40 percent by rating action of 
January 1969.

On VA examination of July 1969, the veteran measured 5 feet 
and 7 1/2 inches tall.  He weighed 170 pounds, and his maximum 
weight for the year was 189 pounds.  His build and state of 
nutrition were found to be heavy and good.  The examination 
revealed residuals of the subtotal gastrectomy.  The examiner 
diagnosed status post of subtotal gastrectomy for duodenal 
ulcer.  

Records from Lower Bucks Hospital records show that the 
veteran was hospitalized in September 1969 with complaints of 
dark colored stools for three days, and one day of weakness.  
The final diagnosis was that of gastrointestinal bleeding of 
an unknown site and secondary anemia.  

In a June 1970 decision, the Board determined that a rating 
greater than the 40 percent in effect was not warranted.  

On VA examination of December 1970, the veteran measured 5 
feet and 7 inches tall and weighed 165 pounds.  The examiner 
noted that it was a normal postgastrectomy examination.  By 
rating action of January 1971, the evaluation was reduced to 
20 percent. 

The veteran's May 1971 office visits are noted in records 
from Elmer E. Mears.  On VA examination of June 1971, it was 
noted that the veteran tolerated milk, half-and-half and ice 
cream.  His weight fluctuated between 170 to 182 pounds.  His 
appetite varied.  He claimed to have low blood pressure.  He 
measured 5 feet and 71/2 inches tall.  At that time, he weighed 
1763/4 pounds, and his maximum weight for the year was 180 
pounds.  His build and state of nutrition were found to be 
medium and good.  The examiner diagnosed: duodenal ulcer with 
subsequent subtotal gastrectomy; post-gastrectomy syndrome; 
claimed low blood pressure, but no dumping syndrome; present 
weight fluctuates between 170 to 182 pounds; scar tender with 
intermittent puritis; and spastic colon.  

According to a January 1993 report, the veteran had been 
diagnosed with peptic ulcer disease and status post 
gastrectomy.  VA records reflect treatment in 1993, and 
records dated in 1994 and 1995 reflect the veteran's 
cancellations or failure to appear for his gastroenterology 
appointments.  He was seen in August 1994 for complaints of 
heartburn and chronic constipation, but he denied having any 
melena, hematochezia, diarrhea or weight loss.  It was noted 
that he had a right inguinal hernia, degenerative disease and 
hypertension.  

On VA examination of March 1993, it was noted that the 
veteran still experienced epigastric pain about twice a day 
that would last 15 to 20 minutes.  He took Darvocet and 
Amphojel, Mylanta and Lombid.  He did not smoke or drink.  
His weight was stable, and he was not considered overweight.  
He was under a physician's care.  There had been no 
gastrointestinal bleeding since the surgery.  The examiner 
diagnosed by history, status post subtotal gastrectomy, and 
residuals of duodenal ulcer.  The veteran weighed 210 pounds, 
and stood 66 inches tall.  A CBC test revealed no significant 
abnormalities.  

In September 1993, the veteran testified that he had problems 
taking medications for his multiple conditions and felt that 
they diminished the effectiveness of his stomach medication.  
Since his gastrectomy, he had to eat five to six times a day.  
When he did not eat at those specified times, he had problems 
with his stomach and had to rest.  There was no discomfort 
after meals because he took Maalox.  When he did not take it, 
his throat burned and he had the feeling of wanting to vomit.  
He had had diarrhea every five days for the past 20 years.  
He took bowel softeners and some other medications.  He had 
not been given any specific reasons regarding the cause of 
his diarrhea.  He also had gas and his stomach constantly 
growled.  The condition had remained the same for the past 
six months.  He referred to surgery for his condition.  He 
had been informed that scars had been found and that there 
had been no bleeding.  He had blood in his urine.  When asked 
about circulatory problems, he mentioned that he could not 
move his arm or hand all the way up to his shoulder.  He had 
been seeing his physicians every two months for the past 
year.  On his soft diet, he was not allowed to eat fried 
foods and pork.  

Records from Lower Bucks Hospital show that the veteran was 
hospitalized in March 1997 due to an episode of cholecystitis 
and eventually a cholecystectomy was performed.  The 
discharge diagnoses listed in March 1997 included those of 
diarrhea due to bacterial overgrowth, dehydration, iron 
deficiency anemia, severe depression and cholelithiasis.  It 
was indicated that the upper GI and small bowel series were 
not remarkable.  The etiology of his anemia was unclear.  On 
follow-up visits in May and June 1997, there were no 
complaints of abdominal pain, nausea or vomiting, and his 
bowel movements had been satisfactory.  In June 1997, he had 
a biliary catheter exchange.  He was admitted in July 1997 
for a reversal of an ileostomy.  He did well postoperatively, 
except for some problems with postoperative confusion and 
disorientation.  The final diagnoses were those of status 
post ileostomy for a cholecystocolonic fistula, hypertension, 
hallucinations, hypokalemia and urinary tract infection.  He 
was discharged to home on a regular diet.  On a post surgical 
visit in the same month, it was noted that the veteran was 
doing well, his appetite was good, and there were some 
complaints of post-surgical discomfort that appeared to be 
incisional in nature.  There was no diarrhea, nausea, or 
vomiting.  When seen in August 1997, there were no complaints 
of pain, nausea, vomiting or constipation.  At that time, the 
veteran was informed that he could resume his normal 
activities and diet.  

Pursuant to the claim on appeal, the veteran was scheduled 
for a VA examination, but failed to appear.  At that time, it 
was noted that his failure to appear was due to his 
hospitalization.  In August 1997 and October 1997, VA letters 
were sent to the veteran regarding the rescheduling of the 
examination.  The veteran did not respond to any of the 
letters.  In a Report of Contact dated in January 1998, it 
was noted that the veteran was still recovering and that he 
was informed that he should contact VA when he was ready to 
report for the examination.  As in August and October 1997, 
VA letters regarding the scheduling of the examination were 
sent to the veteran in June and August 1998, and responses 
were not received.  In all of the letters, the veteran was 
informed of the importance of the examination and that his 
failure to schedule an examination would result in rating his 
disability on the evidence of record.  

Associated with the claims folder is an April 1998 opinion 
from a VA examiner regarding the cholecystectomy and the 
service-connected disorder at issue.  It was noted that the 
claims folder had been reviewed.  The examiner opined that 
there was no connection between the cholecystic fistula and 
the subtotal gastrectomy.  The examiner explained that a 
cholecystic fistula was due to a complication of gangrenous 
and acute cholecystitis where the gallbladder adhered to the 
colon and the inflammation caused spontaneous decompression 
into the colon.  It was further noted that it was not in any 
way related to the veteran's previous Billroth II procedure.  


Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998). 

The Board is also satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a) and 
38 C.F.R. § 3.103(a) (1998).  However, in the April 1999 
Informal Hearing Presentation, the veteran's representative 
mentioned the rescheduling of the examination and the 
requirements of 38 C.F.R. § 3.655.  Therefore, the Board will 
address the issue.  

As noted hereinabove, the veteran failed to report for his 
examination since he had just undergone surgery, which was 
considered good cause for his failure to report.  Since that 
time, VA made efforts through four letters and one phone call 
to accommodate the veteran with regard to the scheduling of 
his examination.  He was also informed of the importance of 
the examination.  However, he failed to inform VA regarding 
when he would be able to report for the examination.  
Therefore, the examination was never rescheduled.  With 
regard to 38 C.F.R. § 3.655, the Board points out that the 
regulation was not applied in this case.  In this case, the 
veteran's failure to contact VA regarding the rescheduling of 
the examination did not result in the reduction or 
termination of his benefits.  His disability was rated on the 
evidence of record, which resulted in the continued and 
confirmed rating of 20 percent.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for subtotal 
gastrectomy residuals, rated 20 percent disabling under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 7308 (1998).  
This Diagnostic Code deals with the evaluation of 
postgastrectomy syndrome.  A 20 percent rating is assigned 
for mild postgastrectomy syndromes, which includes infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations.  A 40 
percent rating is assigned for moderate postgastrectomy 
symptoms, which includes less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  

In this case, the veteran reported complaints of epigastric 
pain twice a day when he was examined in March 1993.  During 
his hearing, he reported that there were problems when he did 
not eat at specific times during the day and that he 
prevented any discomfort after meals by taking Maalox.  He 
also noted problems with diarrhea, gas and his stomach 
constantly growling.  However, the medical records show that 
there have been no complaints of nausea, vomiting or weight 
loss and that the veteran has made infrequent visits to 
medical professionals for the service-connected 
gastrointestinal disorder.  Even though the veteran has 
complained of diarrhea, there is no actual circulatory 
disturbance after meals with related anemia or weight loss 
due to postgastrectomy syndrome demonstrated in this case.  
Therefore, it is not shown that the current complaints and 
manifestations are representative of more than mild 
postgastrectomy as required for a rating higher than 
currently assigned 20 percent under DC 7308.  Hence, there is 
not a question as to which of the two evaluations should 
apply.  38 C.F.R. § 4.7 (1998).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999) is inappropriate in this case.  



ORDER

An increased rating for the service-connected subtotal 
gastrectomy residuals is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

